                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


 GOBIND SINGH, M.D., Ph.D.,                          )
                                                     )
       Plaintiff,                                    )
                                                     )       NO. 3:17-cv-00400
 v.                                                  )
                                                     )       JUDGE RICHARDSON
 VANDERBILT UNIVERSITY                               )
 MEDICAL CENTER, et al.,                             )
                                                     )
       Defendants.

                                             ORDER
       Pending before the Court is Plaintiff’s “Motion to Strike Defendants’ Statement of

Undisputed Material Facts” (Doc. No. 82, “Motion to Strike”), which was filed in response to

Defendants’ Statement of Undisputed Facts (Doc. No. 71) filed in support of Defendants’ Motion

to Dismiss/Motion for Summary Judgment (Doc. No. 70). Rather than respond substantively to

any portion of Defendants’ Statement of Undisputed Facts, Plaintiff filed the Motion to Strike and

thereafter separately filed (as a single document, Doc. No. 80), his own Statement of Undisputed

and Disputed Facts.

       Although Doc. No. 82 is the only formal motion to strike, it is, alas, not the only request to

strike lodged in this dust-up between the parties over their respective filings. In their brief (Doc.

No. 84) in response to the Motion to Strike, Defendants have requested that the Court strike the

portion of Doc. No. 80 containing Plaintiff’s Statement of Undisputed Facts. And in that same

brief, Defendants request that due to Plaintiff not responding substantively to Defendants’

Statement of Undisputed Facts, Plaintiff either be deemed to have admitted those facts or be

ordered to respond to Defendants’ Statement of Undisputed Facts. (Doc. No. 84 at 1).

       The Court will address these disputes in turn.
                                                 1
         A. Plaintiff’s Motion to Strike

         According to Plaintiff, Defendants’ Statement of Undisputed Facts should be stricken

because it “flouts Local Rule 56.01(b)” which provides “any motions for summary judgment must

be accompanied by a separate, concise statement of the material facts as to which the moving part

contends there is no genuine issue for trial.” (Doc. No. 82 at 1 (citing Local Rule 56.01(b)).

Plaintiff asserts that Defendants’ Statement of Undisputed Facts is not a concise statement of

material facts. Specifically, Plaintiff objects that the numbered paragraphs contain multiple

sentences that make it “impossible” for Plaintiff “to give straightforward answers” and therefore

force Plaintiff “to do Defendants’ work.” (Doc. No. 82 at 3-4).1

         In support of his position, Plaintiff cites to Sales v. inVentiv Health, Inc., No. 3:13-CV-

0064, 2014 WL 1883936, at *1 (M.D. Tenn. May 12, 2014), where this Court granted the

defendant’s motion to strike the plaintiff’s statement of undisputed facts, which contained 117

paragraphs, filed in response to the defendant’s statement of undisputed facts. The Court did so

because the plaintiff’s statement of undisputed facts “fail[ed] to meet the Local Rule’s requirement

of brevity. . . . include[d] at least two redundant facts . . . [and] include[ed] a handful of speculative

legal conclusions[.]” 2014 WL 1883936, at *1. Additionally, although not pointed out by Plaintiff

here, the Court explained that the Local Rule “does not permit a non-moving party [(i.e., the

plaintiff)] to file a statement of additional undisputed facts” and permits a party opposing a motion

for summary judgment to file only “additional material facts that are in dispute.” Id.




1
  The Court agrees that the multi-sentence paragraphs presented by Defendants are not an ideal way to articulate
purportedly undisputed discrete facts. But the Court finds that responding to them is not “impossible” and, perhaps
regrettably, use of them appears to be common practice within this district. Ironically, Plaintiff himself offered an
outline of an appropriate and adequate response to such a paragraph, in a counterproductive effort to show that it was
“impossible to give straightforward answers” to Defendants’ statements of fact. (Doc. No. 82 at 3 n.3).

                                                          2
       Defendants respond and argue that their Statement of Undisputed Facts complies with

Local Rule 56.01(b); therefore, Plaintiff’s Motion to Strike should be denied. Defendants cite

Thompson v. Davidson Transit Organization, 740 F. Supp. 2d 938 (M.D. Tenn. 2010) (Trauger,

J.), wherein this Court denied a motion to strike the defendant’s statement of material facts, which

included 241 paragraphs; because the case was “factually rich,” the court did not consider the

numerous paragraphs excessive. 740 F. Supp. 2d at 939. Rather than striking the statement of facts,

the Court merely offered this reminder: “[i]f the plaintiff and his counsel feel burdened by

addressing the defendant’s [motion for summary judgment], the plaintiff may file a motion for

extension of time.” Id.

       Defendants rely also on Day v. Finishing Brands Holdings, Inc., No. 13-1089, 2015 WL

2345279 (W.D. Tenn. May 14, 2015), which denied a similar motion to strike and explained:

               The local rules, and opinions from this district, do not define “concise
       statement.” However, in denying a plaintiff’s motion to strike a portion of the
       defendant’s statement of undisputed material facts on conciseness grounds, the
       United States District Court for the Middle District of Tennessee held that the
       defendant did not violate that district's similarly-worded local rule because the
       employment dispute at issue involved several incidents occurring over a period of
       time. See [Thompson, 740 F. Supp. 2d at 938–39]. Similarly, this case involves
       allegations of employment discrimination covering an extended period of time.
       Defendant’s [Statement of Undisputed Fact] is not unnecessarily lengthy—it is
       seventeen pages long, and consists of seventy-nine numbered paragraphs that
       address the relevant facts underlying this lawsuit.
2015 WL 2345279, at *1.

       Upon review of Defendants’ Statement of Undisputed Facts (Doc. No. 71), the Court finds

that the document is more like the statements of facts in Thompson and Day, where courts denied

motions to strike. Plaintiff’s Complaint contains multiple claims, one of which was brought under

the Americans with Disabilities Act and alleges discrimination over an extended period that

involved multiple disciplinary actions. (See Doc. No. 1). Therefore, this case is “factually rich,”

and Defendants’ 21 paragraphs do not run afoul of Local Rule 56.01. Furthermore, Plaintiff’s

                                                 3
reliance on Sales is inapt because in that case, what was stricken was a non-moving party’s

statement of undisputed facts, since the local rules allowed non-moving parties to file only

additional statements of disputed facts. Sales, 2014 WL 1883936, at *1.

           Moreover, even assuming that Plaintiff is burdened by the lack of conciseness on which

the Motion to Strike is based, that prejudice to Plaintiff is offset by the fact that any lack of

conciseness also harms Defendants. That is, to the extent that Defendants’ statement of purported

undisputed facts is not concise, it is less likely to serve for the Court as a useful map to Defendants’

intended destination, i.e., summary judgment for Defendants.

           Accordingly, the Court denies Plaintiff’s Motion to Strike. (Doc. No. 84).

           B. Defendants’ Request to Strike

           In Defendants’ response to Plaintiff’s Motion to Strike, they request that the Court strike

Plaintiff’s Statement of Undisputed Facts because this Court’s Local Rules do not allow for such

a filing.2 With respect to additional facts that a non-moving party may file, this Court’s current

Local Rule 56.01 provides:

           In addition, the non-movant’s response may contain a concise statement of any
           additional facts that the non-movant contends are material and as to which the non-
           movant contends there exists a genuine issue to be tried. Each such disputed fact
           must be set forth in a separate, numbered paragraph with specific citations to the
           record supporting the contention that such fact is in dispute. A copy of the statement
           of additional undisputed facts must also be provided to opposing counsel in an
           editable electronic format.
Local Rule 56.01(c) (emphasis added). As can be seen, regrettably an apparent typographical error

exists in the current Local Rule.3 Although the Court agrees with Defendants that historically Local

Rule 56.01 did not permit a non-moving party to file a statement of additional undisputed facts,



2
    Defendants would have been better advised to make this request in a separate motion to strike.
3
    This error is certainly on this Court’s radar to be corrected as soon as feasible.

                                                               4
see Sales, 2014 WL 1883936, at *1, the permissibility of such a filing is ambiguous in the Court’s

current local rule due to this typographical error. Thus the Court is hesitant to strike Plaintiff’s

Statement of Undisputed Facts (Doc. No. 80) and will consider it. Furthermore, despite the

historical local rule, this Court in its discretion has allowed non-moving parties to file statements

of additional undisputed facts when such statements are helpful to the Court. See Lopez v. Metro.

Gov’t of Nashville & Davidson Cnty., 646 F. Supp. 2d 891, 906 (M.D. Tenn. 2009) (“The Motions

to Strike additional statements of undisputed facts will be denied. Those statements amplify the

issues and, for the most part, were filed in an effort to contradict statements made in the opponents’

statements of undisputed facts.”). Therefore, the Court denies Defendants’ request to strike

Plaintiff’s Statement of Undisputed Facts (Doc. No. 80).

         C. Effect of Non-Response to Statement of Undisputed Facts

         Having placed all of its eggs in the motion-to-strike basket, Plaintiff has failed to respond

substantively to Defendants’ Statement of Undisputed Facts.4 Likewise, Defendants did not

respond substantively to Plaintiff’s Statement of Undisputed Facts.5 It is true that in this Court,

generally, “[i]f a timely response to a moving party’s statement of material facts, or a non-moving

party’s statement of additional facts, is not filed within the time periods provided by [the Local

Rules], the asserted facts shall be deemed undisputed for purposes of summary judgment.” Local

Rule 56.01(f). Here, however, each side’s non-response to the substance of the other side’s


4
  Plaintiff maintains that his responses to Defendants’ Statement of Undisputed Facts can be ascertained through a
reading of his own Statement of Undisputed and Disputed Facts. (Doc. No. 86 at 2-3). Essentially, Plaintiff tasks the
Court with mining through Plaintiff’s Statement of Undisputed Facts and Defendants’ Statement of Undisputed Facts
to ascertain what facts are disputed. The Court, however, believes that a response by Plaintiff will significantly
alleviate the Court’s work in doing such a task. United States v. Dunkel, 927 F.2d 955, 956 (7th Cir. 1991) (“Judges
are not like pigs, hunting truffles buried in briefs.”).
5
  In their response, Defendants assert “that they are not required under the Local Rules to respond to plaintiff’s
Statement of Additional Undisputed Facts,” but “should the Court deem a response necessary, Defendants are willing
to provide a response.” (Doc. No. 84 at 2).


                                                         5
statement of undisputed facts is excusable under the circumstances. This, plus the fact that the two

sides’ respective allegedly undisputed facts conflict with each other on various points, counsels in

favor of the Court at this time allowing each side an opportunity to respond, rather than deeming

undisputed every fact proffered by either side in a statement of undisputed facts.

       Therefore, the Court hereby ORDERS Defendants to respond to Plaintiff’s Statement of

Undisputed Facts (Doc. No. 80) and Plaintiff to respond to Defendants’ Statement of Undisputed

Facts (Doc. No. 71) on or before November 1, 2019. The Court is cognizant of the fact that due

to its heavy criminal and civil docket, Defendants’ Motion for Summary Judgment has been

pending before the Court for some time. The Court will expeditiously resolve this motion upon

receipt of the parties’ responses to the respective statements of undisputed facts.

       IT IS SO ORDERED.

                                              __________________________________
                                              ELI RICHARDSON
                                              UNITED STATES DISTRICT JUDGE




                                                 6
